Citation Nr: 1512616	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-48 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for tinea versicolor, prior to August 30, 2002.

2.  Entitlement to a compensable initial rating for tinea versicolor prior to January 8, 2014, and a rating higher than 10 percent thereafter.  

3.  Entitlement to a compensable rating for anemia with chronic fatigue and malaise.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vertigo.

5.  Entitlement to service connection for vertigo, to include as secondary to service-connected anemia, discectomy, or sinusitis.



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1974 to March 1978 and from July 1980 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from numerous decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) and the Appeals Management Center (AMC) in Washington, DC.

In August 2002, the RO in Waco, Texas denied the Veteran's claim to reopen entitlement to service connection for a skin disorder.  An appeal was perfected to the Board and, after several remands for additional development, the Board granted service connection for tinea versicolor in a September 2009 decision.  In a November 2009 decision affecting the Board's grant, the AMC established a noncompensable rating, effective April 30, 2002.  The Veteran appealed from the both the effective date and the noncompensable rating, and these matters are now before the Board.

In a June 2010 decision the RO in Waco, Texas denied the Veteran's claim to reopen entitlement to service connection for vertigo and his claim for a compensable rating for anemia with chronic fatigue and malaise.  The Veteran appealed the denials in this decision, and these matters are now before the Board.

Since the time of the RO decisions of appeal, original jurisdiction over the Veteran's claims has been transferred to the RO in San Diego.

The Veteran had requested a hearing before a Veterans Law Judge.  A hearing was scheduled and the Veteran notified by way of a January 2015 letter, however the Veteran failed to attend the scheduled hearing. 

The issue of a higher initial rating for tinea versicolor, effective November 30, 1998 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1998 RO decision denied service connection for tinea versicolor.  On November 30, 1998, VA received a claim to reopen the Veteran's previously disallowed claim of entitlement to service connection for tinea versicolor.

2.  Throughout the entire rating period, anemia with chronic fatigue and malaise has been productive of hemoglobin levels above 10gm/100ml.

3.  In a May 1998 decision, the RO denied service connection for dizziness/fainting.  The Veteran did not file an appeal, and the decision became final.

4.  The evidence associated with the claims file subsequent to the May 1998 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the presence of a current diagnosed disability manifest by dizziness and fainting.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

5.  Symptoms of vertigo - an organic disease of the nervous system - first manifest during service, and have been continuous since that time.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 30, 1998, but not earlier, for the grant of service connection for tinea versicolor has been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2014).

2.  The criteria for a compensable rating for anemia with chronic fatigue and malaise have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.117, Diagnostic Code 7799-7700 (2014).

3.  The May 1998 decision denying service connection for dizziness/fainting became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  Evidence received since the May 1998 decision is new and material to reopen a claim of service connection for a lumbar spine disorder manifest by dizziness and fainting.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Vertigo is presumed to have been incurred during service, and the criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131. (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Tinea Versicolor

In the November 2009 decision on appeal, entitlement to service connection was established, effective April 30, 2002.  In his April 2010 notice of disagreement, the Veteran stated that he believed the effective date "should be 1997" which was the date of his "original claim for rash," and less than 12 months following his separation from service.

In general, the effective date of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In the case of reopened claims such as the Veteran's, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2014).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.

Here, the Veteran submitted a claim of entitlement to service connection for a skin disorder, claimed at the time as tinea versicolor, in October 1997 - less than a year after separating from active duty in January 1997.  In a decision of May 1998, the RO denied the Veteran's claim for lack of evidence showing a nexus between his then-current symptoms of tinea versicolor, and an in-service history of tinea cruris of the thigh.  At that time, the record included a report from the Veteran during his January 1998 VA examination that he had been experiencing "a skin disease that primarily effects his upper chest and upper back" since 1992.

A decision becomes final if, after one year the Veteran has not filed a notice of disagreement with the agency of original jurisdiction, or new and material evidence is submitted within one year of the decision.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In November 1998, within one year of the May 1998 RO decision denying service connection, VA received an October 1998 government treatment record reflecting the Veteran's contention of having had a "rash" that begin in the fall of 1993, and was first noted to involve the shoulder, chest, and upper arms.  Because the record at the time of the prior denial already reflected the Veteran's contention that he had experienced symptoms of the torso since 1992, the Board finds this evidence was duplicative and thus did not constitute new and material evidence received within one year of the May 1998 RO decision.

The only other relevant communication received by the Veteran within one year of the May 1998 decision was in November 1998 when the Veteran indicated his "wish to reopen [his] claim for [his] skin disorder."  The Board has considered whether this statement may be considered to have been a notice of disagreement, but finds that it cannot.  A properly plead notice of disagreement is a "written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201 (2014).  The regulation specifically states that it must "be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review," and the Veteran's request to "reopen [his] claim," even when construed liberally, does not amount to a notice of disagreement.

No other evidence or statements from the Veteran were received within one year, and thus the May 1998 denial became final as to the evidence then of record.  Having established finality of the May 1998 denial, the Board finds that 38 C.F.R. § 3.400(r) - which applies to reopened claims - is the controlling regulation.  Again, for reopened claims the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  Here, the claim to reopen was received on November 30, 1998.  Thereafter, the Veteran sent an April 2002 document in which he also requested to reopen his claim of service connection for a skin disorder.  However, in the interceding time between VA's receipt of the November 1998 claim to reopen, and the April 2002 claim to reopen, no action had been taken on the Veteran's claim.  In the November 2009 RO decision on appeal, the RO granted service connection for tinea versicolor, and assigned an effective date of April 30, 2002.

Based on the foregoing, the Board finds that the date of receipt of the claim which subsequently resulted in the grant of service connection, was not April 30, 2002, but rather was November 30, 1998; accordingly such date should be established as the effective date for entitlement to service connection.  38 C.F.R. § 3.400(r).

Increased Rating for Anemia with Chronic Fatigue and Malaise

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for anemia with chronic fatigue and malaise and an appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Service-connected anemia with chronic fatigue and malaise is currently rated as noncompensably disabling, effective August 24, 2005 under 38 C.F.R. § 4.117, Diagnostic Code (DC or Code) DC 7799-7700 (2014).  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Chronic fatigue and malaise are not a disability specifically listed in the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most appropriate Diagnostic Code was 38 C.F.R. § 4.117, DC 7700 for hypochromic-microcytic and megaloblastic anemia, such as iron-deficiency and pernicious anemia.

DC 7700 provides a zero percent (i.e., noncompensable) rating on evidence of asymptomatic anemia with hemoglobin 10gm/100 ml or less.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Where the evidence shows hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), a 70 percent rating is assigned.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

After reviewing the entire claims file, the Board finds that the Veteran's anemia with chronic fatigue and malaise has at no time been compensably disabling.  Specifically, anemia with chronic fatigue and malaise has been productive of hemoglobin levels above 10gm/100ml.

In March 2010, the Veteran presented to a VA oncology clinic for reevaluation of his anemia.  He reported feeling tired at times, but otherwise reported no new symptoms. 

On VA examination in May 2010, it was noted that following treatment in 2004, the Veteran's hemoglobin blood count had stabilized, at around 12gm/100ml, and he no longer took erythropoietin.  Clinical testing on the date of his examination confirmed that hemoglobin was indeed 12gm/100ml.  The Veteran endorsed symptoms including tiredness, headaches, and light headedness, but denied weakness, shortness of breath, fainting spells, and chest pains.  The Veteran also reported that he had not been treated for anemia since 2007 when he last received an erythropoietin injection.  On physical examination directed toward the Veteran's chronic fatigue, the Veteran endorsed generalized muscle aches or weakness, however the examiner opined that such symptoms were due to multiple joint arthritis and not chronic fatigue syndrome.  Nonetheless, debilitating fatigue was reportedly severe enough to reduce or impair the Veteran's average daily activity below 50 percent of the his activity level.

In June 2010 the Veteran reported increasing fatigue over the past several weeks, which he related primarily to his vertigo.  His hemiglobin count was down slightly, to 11.8gm/100ml, though at his last visit it had reportedly been 13.6gm/100ml.  In September 2010 his count had fallen slightly again to 11.6gm/100ml.  Subsequent treatment records show that in March 2011 the Veteran's hemoglobin was 12.4gm/100ml, and by February 2012 he was once again no longer being actively treated for anemia; a notation stating that "if hemoglobin goes below 11 persistently, reconsult," suggests that hemiglobin levels had remained above 11.  In August 2012 a laboratory report shows that hemoglobin levels had returned to 12.1gm/100ml.

Although the Veteran has endorsed symptoms of fatigue and headaches, there is evidence that fatigue may well be associated primarily with arthritis rather than anemia, and there is no competent evidence that anemia is associated with the Veteran's headaches.  Although he is competent to report on symptoms which are capable of lay observation such as headaches and fatigue, Layno v. Brown, 6 Vet. App. 465 (1994), any suggestion from the Veteran that such symptoms are related to service-connected anemia are of no probative value as such an assertion is beyond his lay competence.

Regardless of the presence or lack of such symptoms, the criteria for a compensable rating clearly requires that hemoglobin levels be 10gm/100ml or less.  Here, while there has been some fluctuation in hemoglobin levels during the period on appeal, such levels have not even dropped below 11gm/100ml, and for the majority of the time, have been at or above 12gm/100ml.  Additionally, there is no evidence of dementia or peripheral neuropathy associated with the Veteran's anemia.

Accordingly, the Board concludes that the Veteran's anemia with chronic fatigue and malaise has been noncompensably disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for service-connected anemia with chronic fatigue and malaise.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected anemia with chronic fatigue and malaise above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of laboratory findings regarding levels of hemoglobin in the blood, and the presence of certain symptoms such as fatigue, weakness, and headaches; thus, the demonstrated manifestations - namely some fatigue and headaches, but with hemoglobin levels above the threshold of a compensable rating and not requiring active treatment - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected anemia with chronic fatigue and malaise that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Board notes that the Veteran is not presently service-connected for any other disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities - mood disorders with posttraumatic stress disorder, discectomy at the L4-5 level, sinusitis, tinea versicolor, left hand strains, and finger scars, in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his anemia with chronic fatigue and malaise, and the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected anemia with chronic fatigue and malaise pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Claim to Reopen Service Connection for Vertigo

The Veteran is seeking to reopen a previously denied claim of service connection for a disorder claimed as dizziness/fainting.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1998 decision, the RO in Waco, Texas denied a claim of service connection for "dizziness/fainting" based on a lack of evidence showing an underlying pathology or disease associated with the Veteran's symptoms.  The Veteran did not timely appeal from that decision and it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).

Since the time of the prior final denial, VA has received evidence indicating a neurologic disorder associated with the Veteran's dizziness, to include a diagnosis of vertigo, benign paroxysmal positional vertigo (BPPV), and Meniere's.  As this represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for a dizziness/fainting disorder, to include vertigo. 

Service Connection for Vertigo

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that vertigo is an organic disease of the nervous system, the disorder is  a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran has suggested that his vertigo may be related to one or more currently service-connected disabilities to include anemia, discectomy, or sinusitis.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

On VA examination in January 1998 - only one year after separation from service, the Veteran reported dizziness and fainting, stating that he first experienced dizziness and subsequently fainted in 1982 and 1983.  Since the initial episodes, he continued to experience approximately four episodes per year of dizziness, though without fainting, and the most recent episode had been in October 1997.  The Veteran reported that episode had lasted ten seconds or less and that he had never been seen for it.  The examiner determined that the Veteran did have dizziness, but was unable to identify an underlying disability.  Notably, in an audiological VA examination that same month, he reported "occasional dizzy spells for the past 4-5 years."  

Records since the January 1998 VA examination continue to show an ongoing history of symptoms and treatment for dizziness, with increasing severity and frequency of symptoms.  In September 2009 the Veteran describe three distinct types of "dizziness," with one such type determined to be consistent with BPPV.  Attacks occurred up to 100 times per day and resolved in less than 30 seconds each time.  The Veteran reported - and the record confirms - that he had been prescribed the use of meclizine and lorazepam as well as physical therapy for treatment of BPPV, but "these have been ineffective and had no beneficial impact upon this particular vertigo."  The Veteran endorsed more severe vertigo occurring on a weekly basis, for one hour each time.  Finally, he reported the most frequent type of "dizziness" was one characterized by a loss of mental focus and concentration, which he experienced continuously while awake.  At that time, the Veteran reported that symptoms had been present for the last 10 years, and the reviewing physician indicated that the first episode mentioned in VA treatment records was in April 2003.  

The diagnostic impression was of two deficits, "[o]ne is consistent with a labyrinthine disorder and it appears to include BPPV and less frequent episodes of true vertigo . . . The second episode appears to be a confusional episode which is characterized by a loss of mental concentration and mental focus which is present on a continuous basis while awake waxing and waning in prominence throughout the entire day."  Computed tomography imaging was unrevealing, however an auditory asymmetry with a hearing deficit on the right side suggested a right vestibular dysfunction.

The Board finds the overall description of symptoms to be competent and probative, but finds the reported timeline to be of little value.  Specifically, while the September 2009 treating physician discussed above stated that treatment did not begin until April 2003, the Board notes both the January 1998 VA examination record, and a July 2000 VA treatment record in which the Veteran complained of intermittent dizzy spells.  With regard to the Veteran's endorsement of a 10-year history of dizziness, the Board finds it telling that the same 10-year endorsement is repeated without change more than two years later in a February 2012 treatment record.  

On VA examination in June 2010, the Veteran reported that physical therapy for treatment of BPPV had not been helpful.  The examiner reportedly concurred with the conclusion of another physician who had described the Veteran's symptoms as "an atypical longstanding dizziness overlayed [sic] with several compounding issues including anemia and depression.  He has an MRI and a thorough neurological evaluation here and a full balance workup . . . with no abnormalities identified."  Following the performance of additional diagnostic testing, the examiner conceded that the Veteran was in fact experiencing dizziness, but could not identify an underlying pathology.  He reported "strong doubts that [the Veteran's] hemoglobin being essentially normal is resulting in this dizziness issue," and "strong[] doubt a labyrinthine disorder based on all of the above studies, and most ear disease does not result in confusion."  Finally, the examiner reported that although "[s]inus disease causes dizziness," and the Veteran is service-connected for sinusitis, he "found no evidence of acute or chronic sinus disease."

During an October 2014 VA examination, the VA examiner reviewed nearly 7,000 pages of treatment records documenting a history of complaints, findings and treatment of acute to chronic sinusitis.  He noted prior diagnoses of Meniere's syndrome, which the Board observes was offered initially in 2012.  The examiner also considered a January 2011 diagnosis of right vestibular origin, likely associated with high frequency hearing loss.  Over the course of a separate October 2014 VA examination, the Veteran reported onset of symptoms is 1990, but stating that the disorder began around 1982 while stationed in Germany.  On returning to the United States in the 1990s, he "got dizzy and fainted 'all the time.'"  Additionally, the Veteran reported an in-service car accident resulting in back surgery, following which symptoms worsened, and were continuous until today.

The Veteran is competent to report on his history of dizziness, as this is a symptom capable of lay observation.  Layno, 6 Vet. App. 465.  Thus, the Veteran's reports of such symptoms are competent.  The Veteran has been somewhat inconsistent in reporting the history of his current symptoms, and this inconsistency limits the credibility of his reports.  Nonetheless, the Board finds his 1998 endorsement of in-service onset, and continuous symptoms thereafter to be both competent and credible to the extent that it was made soon after leaving service.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the Veteran's statement made during his VA examination in 1998 to the date of his discharge in 1997 is significant.

Thus the Board is left to weigh the Veteran's competent and credible statements soon after separating from service, with his less probative statements made many years after separation, and a treatment record that is as conflicting in its conclusions as it is voluminous.  Having reviewed the evidence, and resolving doubt in the Veteran's favor, the Board finds that the Veterna's current vetigo was incurred in serivce, has been continiously symptomatic since its onset, and service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim on appeal relating to an increased rating for Anemia.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claim for an earlier effective date and higher initial ratings for tinea versicolor, these appeals arises from an appeal of the initial effective date and evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by numerous VA examinations, to include in January 2009, May 2010, June 2010, September 2011, October 2014, December 2014, over the course of which the claims file was provided for review, examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

To the extent that any examiner was not provided the Veteran's claims file for review, the Board notes that in all cases accurate histories were elicited from the Veteran regarding the relevant symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

To the extent that the Board is reopening, and granting the claim of service connection for vertigo, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

An effective date of November 30, 1998 for the grant of service connection for tinea versicolor is granted.

A compensable evaluation for anemia with chronic fatigue and malaise is denied.

New and material evidence having been received, the appeal to reopen service connection for vertigo is granted.

Service connection for vertigo is granted.


REMAND

Tinea Versicolor

Having determined that the Veteran is entitled to a grant of service connection for tinea versicolor effective November 30, 1998, the Board finds that the immediate appeal must be returned to the RO for the establishment of an initial rating, effective November 30, 1998.  Only after the RO has established such a rating may the Board undertake a review of the initial rating assigned.

Accordingly, the case is REMANDED for the following action:

1.  Issue a decision awarding an effective date of November 30, 1998 for the establishment of service connection for tinea versicolor.  In so doing, determine the Veteran's initial rating for tinea versicolor, beginning November 30, 1998, and readjudicate the Veteran's rating throughout the entire period on appeal.  

2.  Thereafter, issue a Supplemental Statement of the Case as regards the claim for a higher initial rating for tinea versicolor and thereafter return the case if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


